Title: To James Madison from James Monroe, 9 June 1801
From: Monroe, James
To: Madison, James


9. June 1801.
The letter enclosed was sent to the tavern for Mr. Beckley, but the tavern keeper omitted to give it to him. Will you be so good as deliver that to him personally if at Washington.
I communicated to Mr. Jefferson the wish of David Gelston for employment in the collectorship at New York, & he told me, he wod. be attended to. He is a very honest, respectable republican, one to whom the cause is much indebted.
One of the enclosed letters ought to have been sent sometime since when it was mention’d, that from Mr. Taliaferro respecting Mr. Hooe. The one from Mr. Anderson respects persons in whose favor he is interested. Of Mr. Rawlings I have no knowledge but what the enclosed gives. Mr. Rowland I never saw that I recollect, but have heard him spoken of by others in the terms used by Mr. Anderson. He is a young man without friends, without fortune, the son of a father who has many children, and it is said he is a young man of promising talents.
The substance of Mr. Prevosts letter I will thank you to communicate to the President.
 

   
   RC (PHi). Unsigned; cover marked private by Monroe. Enclosures not found.



   
   Monroe to Jefferson, 23 Mar. 1801 (DLC: Jefferson Papers).



   
   In an earlier letter to Jefferson, Nathaniel Anderson put forward his son Overton as a candidate for a French consulship and also recommended his son-in-law Benjamin Rawlings for a post in the “Spanish Islands” (Anderson to Jefferson, 13 Mar. 1801 [DNA: RG 59, LAR, 1801–9]).


